TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00701-CV



   Derek R. Van Gilder, Individually and as Trustee of The Carol H. Noble Trust; and
    Chuck Ryan, Individually and as Successor Trustee of The Carol H. Noble Trust,
                                       Appellants

                                              v.


  Rosanna Abreo, Permanent Guardian of the Estate of Carol H. Noble, an Incapacitated
                        Person; and Kelli Mercer, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 046-21, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                                   ____________________________________
                                                   Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: December 23, 2015